


Exhibit 10.6

 

PLEDGE AGREEMENT

 

This Pledge Agreement (this “Agreement”) is made July 31, 2009 by and between
VIRTUSA CORPORATION, a Delaware corporation having its principal offices at 2000
West Park Drive, Westborough, Massachusetts 01581 (the “Borrower”), and RBS
CITIZENS, NATIONAL ASSOCIATION, a national bank with a banking office at 28
State Street, Boston, Massachusetts 02109, as administrative agent for itself
and for the Lenders which are parties to the Credit Agreement as defined below
(the “Agent”).

 

The Borrower, the Agent the Lenders are parties to a certain Credit Agreement of
even date herewith, (as the same may be amended, modified, supplemented,
extended or restated from time to time, the “Credit Agreement”) pursuant to
which Lenders have agreed to make certain loans and other credits available to
Borrower on the terms and conditions set forth in the Credit Agreement. 
Pursuant to the provisions of Section 3.1 of the Credit Agreement, the Borrower
was required to pledge to the Agent for the ratable benefit of the Lenders, all
of its right, title and interest in and to the shares of Virtusa Securities
Corporation owned by it.  Capitalized terms used and not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

 

1)             Pledge of Stock.  The Borrower hereby represents and warrants
that the Borrower owns on the date hereof, free and clear of any and all claims,
liens or encumbrances, all  of the issued and outstanding shares of the capital
stock of VIRTUSA SECURITIES CORPORATION (the “Subsidiary”), and hereby agrees to
pledge, assign, and deliver the same on the date hereof to the Agent, for
benefit of the Lenders, to be held by the Agent subject to the terms and
conditions hereinafter set forth, together with stock powers appropriately
executed in blank.  The term “Stock”, as used herein includes the shares of
stock described above and any additional shares of stock which may from time to
time be pledged to the Agent hereunder.

 

Any sums or property paid upon or with respect to any of the Stock upon the
liquidation or dissolution of any issuer thereof shall be paid over to the Agent
to be held by it as security for the Obligations. In case any distribution of
capital shall be made on or in respect of any of the Stock or any property shall
be distributed upon or with respect to any of the Stock pursuant to the
recapitalization or reclassification of the capital of the issuer thereof or
pursuant to the reorganization thereof, the property so distributed shall be
delivered to the Agent to be held by it as security for the Obligations.  All
sums of money and property paid or distributed in respect of the Stock which are
received by the Borrower shall, until paid or delivered to the Agent, be held by
the Borrower in trust for the Lenders as security for the Obligations.

 

1

--------------------------------------------------------------------------------


 

2)             Warranty of Title.  The Borrower warrants that it has good and
marketable title to the Stock described in Section l hereof, subject to no
pledges, liens, security interests, charges, options, restrictions or other
encumbrances except the security interest created by this Agreement, and that
such Borrower has power, authority and legal right to pledge the Stock pursuant
to this Agreement.  The Borrower represents and warrants that the Stock
represents 100.0% of the issued and outstanding capital stock of the Subsidiary,
and that it will not permit any further shares or instruments convertible into
or exchangeable for shares of stock in the Subsidiary to issue while this
Agreement remains in effect. The Borrower covenants to defend the Lenders’
rights and security interest in the Stock against the claims and demands of all
Persons whomsoever; and the Borrower covenants to have the like title to and
right to pledge any other property at any time hereafter pledged to the Agent
hereunder and to likewise defend the Lenders’ rights and security interest
therein.

 

The property at any time pledged with the Agent hereunder and all income
therefrom and proceeds thereof, are collectively referred to herein as the
“Collateral”.

 

3)           Security for Obligations.  This Agreement and the pledge of the
Collateral is made with the Agent to secure the payment in full and performance
of any and all obligations, indebtedness and liabilities of the Borrower, now
existing or hereafter arising, direct or indirect, absolute or contingent, due
or to become due, matured or unmatured, liquidated or unliquidated, arising by 
contract, operation of law or otherwise including, but not limited to, those
arising under or in connection with the Credit Agreement (the “Obligations”).

 

4)             Dividends, Voting, etc., While No Event of Default.  So long as
no default by the Borrower in the full and punctual payment and performance of
the Obligations is continuing, the Borrower, as to the Stock, shall be entitled
to receive all cash dividends paid in respect of the Stock, to vote the Stock
(to the extent otherwise entitled thereto) and to give consents, waivers and
ratifications in respect of the Stock, provided, however, that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with or violate any provision of the Credit Agreement.  All such
rights of the Borrower to vote and give consents, waivers and ratifications with
respect to the Stock shall, at Agent’ option, as evidenced by Agent’ notifying
Borrower of such election, cease in case an Event of Default shall have occurred
and be continuing.

 

5)             Remedies Following Event of Default.  If an Event of Default
shall have occurred and be continuing, the Agent shall thereafter have the
following rights and remedies in addition to the rights and remedies of a
secured party under the Uniform Commercial Code, all such rights and remedies
being cumulative, not exclusive, and enforceable alternatively successively or
concurrently, at such time or times as the Agent think expedient:

 

a)           if the Agent so elects and gives notice of such election to the
Borrower, the Agent may vote any or all shares of the Stock (whether or not the
same shall have been transferred into its name or the name of its nominee or
nominees) and give all consents,

 

2

--------------------------------------------------------------------------------


 

waivers and ratifications in respect of the stock and otherwise act with respect
thereto as though it was the outright owner thereof (the Borrower hereby
irrevocably constituting and appointing the Agent the proxy and attorney-in-fact
of the Borrower with full power of substitution, to do so);

 

b)           the Agent may demand, sue for, collect or make any compromise or
settlement the Agent deem suitable in respect of any Collateral held by it
hereunder;

 

c)           the Agent may sell, resell, assign and deliver, or otherwise
dispose of any or all of the Collateral, for cash and/or credit and upon such
terms, at such place or places and at such time or times and to such Persons as
the Agent think expedient, all without demand for performance by the Borrower or
any notice or advertisement whatsoever except such as may be required by law;
and

 

d)            the Agent may cause all or any part of the Stock held by it to be
transferred into its name or the name of its nominee or nominees.

 

The Agent may enforce its rights hereunder without any other notice and without
compliance with any other condition precedent now or hereafter imposed by
statute, rule or law or otherwise (all of which are hereby expressly waived by
the Borrower).  If any of the Collateral is sold by the Agent upon credit or for
future delivery, the Agent shall not be liable for the failure of the purchaser
to pay for the same and in such event the Agent may resell such Collateral.  The
Agent may buy any part or all of the Collateral at any public sale and if any
part or all of the Collateral is of a type customarily sold in a
recognized market or is of the type which is the subject of widely-distributed
standard price quotations, the Agent may buy at private sale and may make
payments thereof by any means.  The Agent may apply the cash proceeds actually
received from any sale or other disposition to the reasonable expenses of
retaking, holding, preparing for sale, selling and the like, or reasonable
attorneys’ fees, and all legal expenses, travel and other expenses which may be
incurred by the Agent in attempting to collect the Obligations or any of them,
or to enforce this Agreement or in the prosecution or defense of any action or
proceeding related to the subject matter of this Agreement; and then  to the
Obligations in such order as to principal or interest remaining unpaid,
including interest thereon, and the balance of any expenses unpaid, as the Agent
in their discretion may reasonably determine, and any surplus shall be paid to
the Borrower.

 

The Borrower recognizes that the Agent may be unable to effect a public sale of
the Stock by reason of certain prohibitions contained in the Securities Act of
1933, as amended, but may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire such securities for their own account, for investment
and not with a view to the distribution or resale thereof.  The Borrower agrees
that any such private sales may be at prices and on other reasonable terms less
favorable to the seller than if sold at public sales and that such private sales
shall be deemed to have been made in a commercially reasonable manner.  The
Agent shall be under no obligation to delay a sale of any of the Stock for the
period of time necessary to permit the issuer of such securities to register

 

3

--------------------------------------------------------------------------------


 

such securities for public sale under the Securities Act of 1933, as amended,
even if the issuer would agree to do so.

 

6)           Marshalling.  The Agent shall not be required to marshal any
present or future security for (including but not limited to this Agreement and
the Collateral pledged hereunder), or guaranties of, the Obligations or any part
of them, or to resort to such security  or guaranties in any particular order;
and all of its rights hereunder and in respect of such securities and guaranties
shall be cumulative and in addition to all other rights, however existing or
arising.  To the extent that the Borrower lawfully may, the Borrower hereby
agrees that it will not invoke any law which might cause delay in or impede the
enforcement of the Lenders’ rights under this Agreement or under any other
instrument evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured and
guaranteed, and the Borrower hereby irrevocably waives the benefits of all such
laws.

 

7)           Borrower’s Obligations Not Affected.  The obligations of the
Borrower hereunder shall remain in full force and effect without regard to, and
shall not be impaired by (a) any insolvency, bankruptcy, arrangement of or
involving the Borrower; (b) any exercise or non-exercise, or any waiver, by the
Agent of any right, remedy, power or privilege under or in respect of any of the
Obligations or any security therefor (including this Agreement); (c) any
amendment or waiver of any of the terms of the Credit Agreement or any of the
Obligations; (d) any amendment or waiver of any of the terms of any instrument
(other than this Agreement) securing any of the Obligations or (e) the taking of
additional security for or any guaranty of any of the Obligations or the release
or discharge or termination of any security or guaranty for any of the
Obligations; whether or not the Borrower shall have notice or knowledge of any
of the foregoing.

 

8)             Transfer, etc. by the Borrower.  Without the prior written
consent of the Agent, the Borrower will not sell, assign, transfer or otherwise
dispose of, grant any option with respect to, or pledge or grant any security
interest in or otherwise encumber any of the Collateral or any interest therein,
except for the pledge thereof provided for in this Agreement.

 

9)           Further Assurances.  The Borrower will do all such acts, and will
furnish to the Agent all such financing statements, certificates, opinions and
other documents and will do or cause to be done all such other things as the
Agent may reasonably request from time to time in order to give full effect to
this Agreement and to secure the rights of the Lenders hereunder.

 

10)         Agent and Lenders’ Exoneration.  Under no circumstances shall the
Agent or the Lenders be deemed to assume any responsibility for or obligation or
duty (except for safe custody) with respect to any part or all of the
Collateral, of any nature or kind or any matter or proceedings arising
out of or relating thereto, but the same shall be at the Borrower’s sole risk at
all times.  Neither the Agent nor the Lenders shall be required to take any
action of any kind to collect, preserve or protect its or the Borrower’s rights
in the Collateral or against any parties thereto.  The Borrower hereby releases
the Agent and

 

4

--------------------------------------------------------------------------------


 

the Lenders from any claims, causes of action and demands at any time arising
out of or with respect to this Agreement, the Obligations, the use of the
Collateral and/or any actions reasonably taken or omitted to be taken by the
Agent or the Lenders with respect thereto, and the Borrower hereby agrees to
hold the Agent and the Lenders harmless from and with respect to any and all
such claims, causes of action and demands.  The Agent’s and Lenders’ prior
recourse to any part or all of the Collateral shall not constitute a condition
of any demand, suit or proceeding for payment or collection of the Obligations.

 

11)           No Waiver, Etc.  No act, failure or delay by Agent shall
constitute a waiver of its rights and remedies hereunder or otherwise.  No
single or partial waiver by the Agent of any default or right or remedy which it
may have shall operate as a waiver of any other default, right or remedy or of
the same default, right or remedy on a future occasion.  The Borrower hereby
waives presentment, notice of dishonor and protest of all instruments included
in or evidencing any of the Obligations or the Collateral, and any and all other
notices and demands whatsoever (except as expressly provided herein).

 

12)         Notices, Etc.  All notices, requests and other communications
hereunder shall be in writing and shall be given as set forth in the Credit
Agreement.

 

13)           Termination.  Upon payment in full of all the Obligations in
accordance with their terms and the performance by the Borrower of all of the
Borrower’s agreements under the Credit Agreement and this Agreement, this
Agreement shall terminate, the security interest created hereby shall be
terminated and the Borrower shall be entitled to the return, at the Borrower’s
expense, of such of the Collateral in the possession or control of the Agent as
has not theretofore been disposed of pursuant to the provisions hereof, together
with any moneys and other property at the time held by the Agent hereunder.  On
termination of this Agreement, the Agent shall promptly provide such UCC
releases or other evidence of termination of the security interest created
hereby to Borrower.

 

14)           Miscellaneous Provisions.  Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated except by a written
instrument expressly referring to this Agreement and to the
provisions so modified or limited, and executed by the party to be charged. 
This Agreement and all obligations of the Borrower hereunder shall be binding
upon the successors in title and assigns of the Borrower, and shall, together
with the rights and remedies of the Agent hereunder, inure to the benefit of the
Agent, its successors in title and assigns.  This Agreement and obligations of
the Borrower hereunder shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.  The descriptive section headings
have been inserted for convenience of reference only and do not define or limit
the provisions hereof.  If any term of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity of all other terms hereof shall
be in no way affected thereby, and this Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable terms had not been
included herein.  The Borrower acknowledges receipt of a copy of this
Agreement.  Words and expressions used herein without definition which are
defined in the Uniform Commercial Code have such defined meanings herein, unless
the context otherwise indicates or requires.  This Agreement may be executed in

 

5

--------------------------------------------------------------------------------


 

several counterparts, each of which when executed and delivered shall be
original, but all of which together shall constitute one instrument.  In making
proof of this Agreement, it shall not be necessary to produce or account for
more than one such counterpart.

 

IN WITNESS WHEREOF, the Borrower has executed this Agreement as an instrument
under seal on the date first above written.

 

 

WITNESS

 

BORROWER

 

 

VIRTUSA CORPORATION

 

 

 

 

 

 

/s/ Paul D. Tutun

 

By:

/s/ Ranjan Kalia

 

 

 

 

ACKNOWLEDGED AND AGREED

 

AGENT

RBS CITIZENS, NATIONAL ASSOCIATION

In its capacity as Agent for the Lenders

 

By:

/s/ Jennifer Perry

 

 

6

--------------------------------------------------------------------------------
